t c summary opinion united_states tax_court marko filipovich petitioner v commissioner of internal revenue respondent docket no 13302-06s filed date marko filipovich pro_se mayer y silber for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code petitioner filed a petition with this court in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for and pursuant to sec_6330 petitioner seeks review of respondent’s determination the issue for decision is whether respondent abused his discretion by sustaining the filing of a federal_tax_lien background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioner resided in illinois petitioner has a longstanding history of not paying his federal income taxes specifically petitioner failed to pay his federal income taxes due for taxable years through petitioner filed his form sec_1040 u s individual_income_tax_return for and on date and date respectively and the amounts reported due for those years dollar_figure and dollar_figure respectively were assessed a notice_and_demand for payment was mailed to petitioner within days of each assessment as required under sec_6303 in response petitioner submitted an offer-in-compromise oic on date in his oic petitioner offered dollar_figure to settle in full his unpaid taxes for the years through on date the internal_revenue_service irs rejected petitioner’s oic and petitioner protested by letter received by the irs on date on date respondent notified petitioner that his protest was untimely and that his file was being returned to the offer unit on date letter notice_of_federal_tax_lien intent to levy and your right to a hearing under sec_6320 notice_of_federal_tax_lien was mailed to petitioner with respect to the years at issue the notice_of_federal_tax_lien indicated that a federal_tax_lien could be filed at any time a notice_of_federal_tax_lien was filed against petitioner on date at the office of the recorder of deeds for dupage county illinois on date petitioner submitted form request for a collection_due_process_hearing in which he claimed that the notice_of_federal_tax_lien was filed as an act of retaliation by the same appeals officer who he claimed denied his oic petitioner also claimed that sustaining the notice_of_federal_tax_lien would not be in the best interest of the government and that it would impair his ability to find a job on date petitioner filed a bankruptcy petition under chapter of the bankruptcy code in the u s bankruptcy court for the northern district of illinois on date the bankruptcy court granted a discharge of petitioner’s federal tax_liabilities for taxable years through on date the collection_due_process_hearing was held between petitioner and appeals officer karin banks ms banks who had earlier mailed to petitioner a letter that listed the statutory requirements to obtain a withdrawal of a notice_of_federal_tax_lien pursuant to sec_6323 during the hearing petitioner presented an account of his financial situation and reiterated his interest in making an oic on the basis of her review of the financial information provided by petitioner ms banks did not extend an offer to settle the tax_liabilities owed petitioner did not offer any arguments as to why the notice_of_federal_tax_lien should be withdrawn pursuant to sec_6323 petitioner only reiterated his position that the appeals officer who denied his dollar_figure oic filed the notice_of_federal_tax_lien in retaliation on date the appeals_office in chicago issued petitioner a notice_of_determination sustaining the filing of the notice_of_federal_tax_lien and finding that none of the statutory requirements for withdrawal pursuant to sec_6323 had been met in response to the notice_of_determination petitioner timely filed his petition with this court on date discussion as this case does not concern petitioner’s underlying federal_income_tax liabilities the court’s review falls under the abuse_of_discretion inquiry of sec_6330 see 114_tc_604 114_tc_176 this standard requires the court to decide whether respondent’s rejection of petitioner’s request to have the federal_tax_lien withdrawn was arbitrary capricious or without sound basis in fact or law see 112_tc_19 keller v commissioner tcmemo_2006_ fowler v commissioner tcmemo_2004_163 sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person liable for tax and any additions to tax penalties interest and costs that may accrue in addition thereto if there has been a demand for payment and the person has failed to pay 122_tc_287 this lien arises at the date of the assessment sec_6322 so that the federal_tax_lien will take precedence over other liens or security_interest the irs must file a notice_of_federal_tax_lien sec_6323 118_tc_572 sec_6323 provides in pertinent part sec_6323 withdrawal of notice in certain circumstances -- in general --the secretary may withdraw a notice of lien filed under this section if the secretary determines that-- a the filing of such notice was premature or otherwise not in accordance with administrative procedures of the secretary b the taxpayer has entered into an agreement under sec_6159 to satisfy the tax_liability for which the lien was imposed by means of installment payments unless such agreement provides otherwise c the withdrawal of such notice will facilitate the collection of the tax_liability or d with the consent of the taxpayer or the national_taxpayer_advocate the withdrawal of such notice would be in the best interests of the taxpayer as determined by the national_taxpayer_advocate and the united_states petitioner contends for the following reasons that ms banks abused her discretion by failing to withdraw the notice_of_federal_tax_lien under sec_6323 c --because the withdrawal of the notice would help facilitate the collection of tax and under sec_6323 d --because it serves no purpose other than to retaliate against petitioner and prevent him from securing a job for the reasons discussed infra we disagree with petitioner at the outset we note that although petitioner has not challenged the administrative procedures followed in the filing of the notice_of_federal_tax_lien we find that the notice_of_federal_tax_lien was not filed prematurely the filing of the federal_tax_lien took place after assessment and notice_and_demand and at each step petitioner was properly notified petitioner offered not one scintilla of evidence to show how the withdrawal of the notice_of_federal_tax_lien would facilitate the collection of the liabilities owed in fact looking at the long history of petitioner’s failure to pay federal income taxes coupled with his filing a petition for bankruptcy under chapter it is obvious to the court that the irs would have no easier time collecting the liabilities without the filing of a notice_of_federal_tax_lien than with it being filed it is our opinion that the appeals officer correctly determined that a withdrawal of the notice_of_federal_tax_lien would not be in the best interests of the government given petitioner’s history of nonpayment and his financial status moreover by sustaining the notice_of_federal_tax_lien respondent properly protected the government’s interests in petitioner’s assets petitioner also contends that an abuse_of_discretion occurred when ms banks refused to accept a second oic at the hearing he claims that ms banks’s rejection of that oic based on her knowledge of his failure to pay past and current taxes constituted an abuse_of_discretion we disagree in 129_tc_107 we held that a reliance on a failure to pay current taxes in rejecting a collection alternative does not constitute an abuse_of_discretion moreover during the hearing petitioner was never clear as to what amount he would be willing to pay to settle his outstanding liabilities we view his demeanor at that hearing to be nothing more than uncooperative so as to prolong this matter and accordingly the time at which he would be finally required to pay the amounts owed as to petitioner’s argument that the filing and sustaining of the notice_of_federal_tax_lien was an act of retaliation by ms banks petitioner provided no specific evidence in support of this accusation moreover we are not convinced that ms banks was even the appeals officer responsible for rejecting petitioner’s original oic even if she was there is no evidence to support petitioner’s contention that the notice_of_federal_tax_lien filed against him was the result of a personal vendetta on the part of ms banks in short we find petitioner’s assertion that the notice_of_federal_tax_lien was filed as a retaliatory act to be both inflammatory and without merit petitioner did not offer any evidence pursuant to sec_6323 to support his contention that the national_taxpayer_advocate determined that a withdrawal of the notice_of_federal_tax_lien would be in the best interests of petitioner and the united_states the record contains a letter dated date from the national taxpayer service in chicago illinois this letter does not contain any determination on the part of the national_taxpayer_advocate to wit the letter was sent to petitioner long before the notice_of_federal_tax_lien was filed the letter only relates information regarding what publications petitioner should refer to for an explanation of the collections process finally petitioner did not offer any evidence to support his contention that the withdrawal would allow him to secure a job this assertion is purely conjecture on our review of the record we conclude that respondent’s appeals officer did not abuse her discretion in sustaining the notice_of_federal_tax_lien to reflect the foregoing decision will be entered for respondent
